In a probate proceeding, in which the proponent and contestant stipulated to have the court construe the will to determine whom the testatrix intended to name as executor, the contestant appeals, as limited by her brief, from so much of a decree of the Surrogate’s Court, Nassau County, dated September 3, 1976, as named the proponent as executor of the estate. Decree affirmed insofar as appealed from, with $50 costs and disbursements to respondent payable personally by appellant. Both the will and the circumstances existing at the time of the testatrix’ death, support the Surrogate’s determination that the proponent was intended by the testatrix to be executor of the estate. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.